                     IN THE UNITED STATES DISTRICT COURT

                   FOR THE SOUTHERN DISTRICT OF ALABAMA

                                 MOBILE DIVISION


EDMOND HUDMOND SMITH,IV

             Plaintiff,

                                                     CV 119-223


SAINT PAUL TRAVELERS COMPANY,
INC., et al.

             Defendants.



                                      ORDER



      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES this case without prejudice, and CLOSES this civil action.

       SO ORDERED this _^^day                           2019, at Augusta, Georgia.

                                        J. Rl^ND^JJALL,CHIEF JUDGE
                                        UNITED^TATES DISTRICT COURT
                                         mjIHabNl DISTRICT of GEORGIA
